230 F.2d 608
HOUSEHOLD FINANCE CORPORATION, Appellant,v.Woodrow Wilbur GROSCOST, Appellee.HOUSEHOLD FINANCE CORPORATION, Appellant,v.Sadie Ruth GROSCOST, Appellee.
No. 12611.
No. 12612.
United States Court of Appeals Sixth Circuit.
February 20, 1956.

Spieth, Spring & Bell, Cleveland, Ohio, for appellant.
Joseph H. Ellison, Mansfield, Ohio, for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The Household Finance Corporation has appealed from the orders of the district court overruling its petition for review as an objecting creditor to the discharge of the bankrupt, and affirming the judgment and order of the Referee in Bankruptcy. The basis of the objection to the discharge was placed on Section 14, sub. c(3) of the Bankruptcy Act, 11 U.S.C.A. § 32, sub. c(3), which prevents the discharge if the bankrupt has obtained money or property on credit, or has obtained an extension or renewal of credit by making a materially false statement in writing respecting his financial condition.


2
The Referee found from the evidence that, in fact, the finance company did not rely upon the financial statements in question, having dealt with the bankrupt husband and wife for a period of five years with the result that the company knew, or should have known, the financial condition of the bankrupts. The district judge affirmed the ruling of the Referee, thereby making the findings concurrent.


3
Accordingly, upon the reasoning disclosed in the Certificate of Review filed by the Referee, and upon the basis of his findings and conclusions sustained by the evidence and upheld by the district judge, the judgment is affirmed.